Citation Nr: 1546254	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  10-28 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to a rating in excess of 10 percent for left anterior cruciate ligament reconstruction.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to December 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified before the undersigned at a Board hearing in February 2015.  A transcript of this hearing has been associated with the claims file.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a left shoulder disability and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 2006 rating decision denied service connection for a low back disability and is final.

2.  Evidence received since the unappealed September 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disability.

3.  The Veteran's left knee disability, diagnosed as osteoarthritis and left anterior cruciate ligament reconstruction, has not been manifested by flexion limited to 45 degrees or extension limited to 10 degrees.  There is no evidence of left knee ankylosis, moderate recurrent subluxation, moderate lateral instability, a meniscus or cartilage disorder, or genu recurvatum.

4.  The Veteran was assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014) for left anterior cruciate ligament reconstruction due to mild crepitus on motion and looseness of the medial and lateral displacement of the left knee, effective December 7, 1994.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision is final; new and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2014).

2.  The criteria for a separate rating of 10 percent, but no higher, for left knee arthritis with limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).

3. The criteria for a rating in excess of 10 percent for left anterior cruciate ligament reconstruction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.344, 3.951, 4.1, 4.3, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, regarding the duty to notify, the Veteran was sent comprehensive VCAA letters in November 2008 and January 2009, prior to the issuance of the March 2009 rating decision.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development, including obtaining fully adequate VA examinations and opinions regarding the Veteran's left knee disability, has been accomplished with regard to the issues decided herein, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has also undertaken extensive and reasonable efforts to attempt to obtain all relevant, identified post-service medical records, and has considered his lay statements and personal testimony from the February 2015 Board hearing, which has been transcribed and included in the record.  At the February 2015 hearing, the issues on appeal were identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claims, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2014); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the above reasons, the Board finds that, pertaining to the issues decided herein, the duties to notify and assist have been met, all due process concerns have been satisfied, and these issues may be considered on the merits at this time without prejudice to the Veteran.

II. New and Material Evidence

The claim of entitlement to service connection for a low back disability, characterized at that time as lumbar strain, was initially denied by a January 2003 rating decision on the grounds that there was no evidence of a disability of the lumbar spine and the VA examiner had given the opinion that lumbar spine could be related to altered gait or could be caused from working in manual labor.  The Veteran was notified of the rating decision and his appellate rights.  He did not appeal or submit any evidence within one year of notice of this rating decision.  Therefore, the January 2003 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran again submitted a claim for a low back disability in September 2006, and the claim was denied in a November 2006 rating decision, on the basis that the Veteran had failed to attend a scheduled VA examination.  The Veteran was notified of the rating decision and his appellate rights, and he did not appeal or submit any evidence within one year of notice.  Therefore, the September 2006 rating decision is also final.  See id.

In September 2008, the Veteran filed a request to reopen his previously denied claim of entitlement to service connection for a lower back disability.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Evidence obtained since the November 2006 rating decision includes the report of a May 2014 VA examination at which the Veteran was given a diagnosis of lumbar spine degenerative arthritis and VA treatment records showing that the Veteran has complained of low back pain and has been found to have suspected muscle strain and spasm.

The Veteran was denied entitlement to service connection for a low back disability in January 2003 in part on the grounds that there was no evidence of a current disability of the lower back, and evidence received by VA since the last prior final denial now establishes that the Veteran does have a current diagnosis of a low back disability.  This evidence therefore sufficiently relates to one of the unestablished facts necessary to substantiate the appellant's claim, and it raises a reasonable possibility of substantiating the claim when combined with VA assistance and considered with the other evidence of record.  The additional evidence is therefore found to be new and material, and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III. Left Anterior Cruciate Ligament Reconstruction

The Veteran contends that his left knee anterior cruciate ligament reconstruction warrants a rating higher than the 10 percent current assigned.  The Veteran testified at a February 2015 Board hearing that he has pain and swelling in his knee, that it is loose, and that he has to wear a brace.  Board Hearing Transcript (Tr.) at 19.  He stated that his knee sometimes pops and locks up, and that he generally has problems with stability.  Id. at 22.  He also stated that at work he has knee pain, and with overuse, his knee flares up, causing swelling.  Id. at 23-24.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  Nevertheless, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods within the period on appeal.  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Veteran's left anterior cruciate ligament reconstruction has been service connected since December 1994 and is currently rated under Diagnostic Code 5257, for other impairment of the knee: mild recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  To warrant a 20 percent rating, there must be moderate recurrent subluxation or lateral instability.  Id.  

Disabilities of the knee can also be rated based on limitation of motion.  Diagnostic Codes 5256, 5261, and 5262 pertain to functional limitation of the knee.  VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59, provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of extension of the leg is evaluated as follows: extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.  VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).

The Veteran's VA treatment records show occasional complaints and treatment related to left knee pain.  In September 2008, the Veteran reported that he had no active left knee arthralgias and no other symptoms.  In June 2009, the Veteran reported joint pain, morning stiffness, swelling, and weakness.  In May 2010, the Veteran again reported joint pain.  His left knee showed no effusion, laxity, or crepitus.  At June 2010 physical therapy, the Veteran was shown the proper use of a knee brace.  At the Veteran's semiyearly physical evaluations from February 2011  to January 2015, he reported left knee pain and that the knee brace was beneficial.  Physical examination found no effusion, no ligamentous laxity, no tenderness, full range of motion, and minimal tenderness.

In January 2009, the Veteran attended a VA examination.  He reported having moderate pain 3 to 4 days a week which lasts a few hours and is worse with prolonged standing, squatting, and walking, and prevented him from kneeling or crawling.  The Veteran reported locking 1 to 3 times a month.  He denied any flare ups and stated that he has been trying to exercise by walking on a treadmill.  He reported missing 2 weeks from work during the past year due to left knee and shoulder issues.  Physical examination found instability, pain, stiffness, tenderness, guarding of movement, abnormal patellar tracking, and decreased speed of joint motion, but no deformity, incoordination, episodes of subluxation, ankylosis, crepitation, clips, or snaps, meniscus abnormality, or instability.  The Veteran's gait was normal, and there was no other evidence of abnormal weight bearing.  Range of motion testing showed left knee flexion of 0 to 100 degrees and extension limited by 5 degrees.  There was pain following repetitive motion, but no additional limitation after three repetitions.  X-rays showed mild lateral femorotibial joint space loss and osteophyte formation.  The examiner diagnosed the Veteran with left knee anterior cruciate ligament repair with residuals of pain and mild osteoarthritis, and found that there were no significant effects on the Veteran's occupation, but that there would be a mild effect on chores, exercise, sports, and recreation.

The Veteran underwent an additional VA examination in May 2014.  The Veteran reported having constant, daily knee pain which is worse after prolonged walking, standing, squatting, or sitting.  He did not report any flare-ups.  Range of motion testing found left knee flexion to 80 degrees, with painful motion beginning at 0 degrees, and extension to 0 degrees, with painful motion beginning at 0 degrees.  There was no change in range of motion after repetitive motion.  The examiner noted that the Veteran had weakened movement, excess fatigability, pain on movement, swelling, and tenderness or pain to palpation.  Joint stability and muscle strength was normal, and the Veteran did not have any meniscal conditions or subluxation.  The Veteran used a brace on a regular basis.

At an April 2015 VA examination, the Veteran denied any new injury or having flare-ups.  Range of motion testing found left knee flexion to 140 degrees and extension to 0 degrees, with no evidence of pain with weight-bearing, localized tenderness, or crepitus.  There was no additional functional loss or decrease of range of motion after three repetitions.  Muscle strength was normal, and there was no muscle atrophy, subluxation, instability, meniscal conditions, or ankylosis.  The examiner noted that the Veteran's left knee disability affected his occupational functioning by preventing prolonged walking for more than one hour and that stooping caused him pain.

Based on the evidence discussed above, the Board finds that a separate 10 percent rating is warranted based on the presence of arthritis in the left knee joint and noncompensable limitation of motion of that joint.  38 C.F.R. § 4.71a , Diagnostic Code 5003.  The Veteran was initially assigned only a 10 percent rating under Diagnostic Code 5257, for other impairment of the knee, mild recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A veteran may be assigned separate ratings under both Diagnostic Codes 5003 and 5257, as the symptoms of instability of the knee and limitation of motion of the knee are not considered to be overlapping symptomatology.  VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998); 38 C.F.R. § 4.14.  

The evidence does not, however, indicate that ratings any higher than 10 percent for limitation of motion of the left knee or any higher than 10 percent for left anterior cruciate ligament reconstruction are warranted.

To warrant a compensable rating for limitation of motion of the left knee under Diagnostic Codes 5260 and 5261, the Veteran would have to demonstrate flexion limited to 45 degrees or extension limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The Veteran's left knee flexion has not at any time been clinically observed to be less than 80 degrees, and his left knee extension has not been found to be limited to less than 5 degrees, including after repetitive motion.

While the May 2014 VA examiner noted that the Veteran's knee pain was constant and painful motion began at 0 degrees, the examiner found that the Veteran had range of motion of 0 to 80 degrees, with no change after three repetitive motions.  While the Board acknowledges that, according to this examination report, the Veteran has pain upon all motion of the left knee, the evidence of record preponderates against finding that the Veteran has pain symptoms that result in further functional limitation and are not contemplated by the 10 percent evaluation.  The Board has considered the factors discussed in DeLuca, 8 Vet. App. 202, but under the regulations governing the evaluation of orthopedic disorders, the general rating criteria are controlling regardless of whether there are symptoms such as pain.  38 C.F.R. § 4.71a.  To warrant the assignment of a higher rating, symptoms such as pain must affect "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Without clinical medical evidence indicating such additional functional limitation, the Board is unable to find that the Veteran's pain is so disabling as to actually or effectively limit flexion or extension of the left knee to such an extent as to warrant assignment of a higher rating.

There is also no evidence indicating that a rating higher than 10 percent for left anterior cruciate ligament reconstruction under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is warranted.  The Veteran was initially assigned a 10 percent rating for mild recurrent subluxation or lateral instability because a June 1995 examination had shown mild crepitus on motion and looseness to the medial and lateral displacement of the left knee.  The VA examinations conducted during the period on appeal have not shown any subluxation or laxity in the Veteran's left knee, nor have these symptoms been noted in his VA treatment records.  Although such symptoms have not been shown to be present during the period currently on appeal, this rating has been in effect since December 7, 1994.  As the rating has been in effect for over 20 years, it is protected and cannot be reduced except upon a finding of fraud.  38 C.F.R. § 3.951; see also 38 U.S.C.A. § 1155; 38 C.F.R. § 3.105, 3.344 (2014).  There is not, however, any evidence indicating that any higher rating would be warranted, as there is no medical evidence showing that the Veteran has moderate recurrent subluxation or lateral instability.

The Board has also considered whether any other Diagnostic Codes are applicable in the current case.  There has also been no evidence at any time of meniscal tear, cartilage dislocation, genu recurvatum, or ankylosis, and the Veteran has not indicated that he has ever been found to have any of these symptoms.  The evidence therefore preponderates against a higher or separate rating for other left knee impairment under any other possibly applicable rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5268, 5259, 5263 (2014).

In reaching its decision, the Board has considered the Veteran's lay statements regarding the functional impact of his left knee disability.  The appellant is competent to report his own observations with regard to the severity of his right knee injury, including reports of pain, weakness, and limited mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the rating assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran's left knee disability has primarily manifested by pain, mild decrease in range of motion, swelling, and stiffness, which are typical symptoms associated with left knee arthritis and anterior cruciate ligament reconstruction.  The Veteran has been assigned ratings relating to both the decrease in range of motion associated with arthritis and other impairment, such as possible lateral instability.  He has been noted to be able to ambulate normally on multiple occasions, and there is no evidence that his left knee disability has ever had any impact on his occupational functioning.  The record does not show that the Veteran has required any hospitalization for his left knee disability, nor is there evidence in the medical records of an exceptional or unusual clinical picture.  The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In sum, there is no basis for assignment of a rating in excess of 10 percent for left knee arthritis with limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5003 or in excess of 10 percent for left anterior cruciate ligament reconstruction under 38 C.F.R. § 4.71a, Diagnostic Code 5257 at any time during the current appeal.  In reaching this decision the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against any higher ratings than those now assigned, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened; the appeal is allowed to this extent.

Entitlement to a separate rating of 10 percent, but no higher, for left knee arthritis with limitation of motion is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for left anterior cruciate ligament reconstruction is denied.


REMAND

The Veteran contends that he has a left shoulder disability that was incurred during his active duty service and a low back disability caused by his service-connected left knee disability.  The Veteran testified in February 2015 that he injured his shoulder on the U.S.S. Sumter when he was lowering a hatch and another soldier abruptly dropped the side that he was lowering, and that this injury was unrelated to the broken bone he incurred prior to his military service.  Board Hearing Tr. 3-4.  He stated that he was in a brace or sling for a few weeks to a month, and that he has had intermittent problems with his shoulder since that time.  Id. at 4-5.  The Veteran also testified that his left leg disability causes him to walk with a slight limp, and that this in turn has aggravated his back.  Board Hearing Tr. 11-12.  He stated that his doctor in Nashville in told him that it was likely his back problems were related to his left knee.  Id. at 14.

The Veteran has indicated that he received treatment for his shoulder at the Shoals Area (Florence) Clinic in Sheffield, Alabama, part of the Birmingham VA Medical Center, since 1995 or 1996, and that he was treated for his back disability at the Tennessee Valley Healthcare System in Nashville, Tennessee from the mid-1990s until 2007.  Id. at 7, 14.  It does not appear that any attempt has yet been made to obtain these records.  

As these records may be directly relevant to the issues of entitlement to service connection for left shoulder and low back disabilities, they must be obtained and associated with the record.  Once a search has been made and all available records have been associated with the claims file, schedule the Veteran for a new VA orthopedic examination to discuss the nature and etiology of these disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent records of treatment of the Veteran from the Birmingham VA Medical Center and its affiliated facility, the Shoals Area (Florence) Clinic in Sheffield, Alabama since 1995 and from the Tennessee Valley Healthcare System in Nashville, Tennessee from 1994 to 2007.

If any VA treatment records requested cannot be located, issue a formal finding of unavailability and notify the Veteran that these VA treatment records were not found. All efforts to locate such records must be documented and must continue until it is reasonably certain that such records do not exist and that further efforts to obtain those records would be futile.

2. Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his claimed left shoulder and low back disabilities.  Access to the Veteran's electronic files must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  After reviewing the claims file and performing a physical examination of the Veteran and any indicated tests, the examiner must address the following:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left shoulder disability had its onset during service or was caused or otherwise related to any event in service?  Please accept as true and the Veteran's credible lay statements regarding injuring his left shoulder in service while lowering a hatch, resulting in several weeks in a brace or sling and having intermittent shoulder pain ever since.   

(b) Is it at least as likely as not that the Veteran's low back disability had its onset during service or was caused or otherwise related to any event in service?  

(c) Is it at least as likely as that the Veteran's low back disability was caused or aggravated (permanently worsened beyond the natural progression) by his service-connected left knee arthritis and anterior cruciate ligament reconstruction?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A comprehensive explanation for any opinion offered must be provided, based on the specific facts of this case and any pertinent medical principles and evidence in the claims file.  If the examiner is unable to answer the questions above, this must be stated and the reason(s) must be fully explained.

The appellant must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2014).

3. Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

4.  Then readjudicate the issues on appeal.  If any benefit sought is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


